Citation Nr: 1409452	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, from January 2002 to May 2002, and from February 2003 to June 2003.  He also served with the South Carolina Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held on August 5, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an opinion from a VA examiner regarding the etiology of the Veteran's vertigo.

The Veteran seeks service connection for vertigo which he avers had its onset during and has persisted since his third period of active service from February 2003 to June 2003.  Service treatment records do not show that he was treated for, or diagnosed with, vertigo during any period of active service.  Further, the separation examination report and report of medical history from for his third period of active service are silent for complaint or diagnosis of vertigo and associated symptoms.

The Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires a VA medical examination be provided or medical opinion obtained, VA must consider (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence indicate that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran testified before the Board and indicated in written statements that his symptoms of vertigo had their onset during his third period of active service and have persisted since service.  Because the competent lay evidence suggests a nexus between active service and the disability, the Board finds that a remand is necessary to schedule a VA examination to determine whether it is at least as likely as not that vertigo had its onset during active service or is otherwise a result of a disease or injury incurred in active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his vertigo.  The claims file and any relevant medical records on Virtual VA should be made available to the examiner, and the examiner should specify in the examination report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and with consideration of the Veteran's and his supervisor's statements regarding the onset of vertigo during service and his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's vertigo had its onset during active service or is otherwise a result of a disease or injury incurred in active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

The examiner must consider the Veteran's lay statements regarding the onset of his vertigo and should address the statements from the Veteran's supervisor which indicate that he observed or was aware of the Veteran's symptoms of vertigo during active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


